Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1. 	Applicant’s election without traverse of Group II, Claims 1, 3-4 in the reply filed on 8/20/2018 is acknowledged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9468127 B2 and Chen hereinafter) in view of Killen et al. (US 20110069441 A1 and Killen hereinafter) 

Regarding claim 1, Chen teaches a system, comprising:
a support frame (30, fig 7) that resides within a region (see annotated fig 1 below) 
a plurality of data storage drives (2, fig 2), wherein each data storage drive resides entirely within the region (see annotated fig 1 below) and:

is mounted on the support frame (figs 1, 4) 
is communicatively coupled to a backplane (31, fig 1) via an electrical connection device (311, fig 1), and the electrical connection device includes a flexible electrical connector (see annotated fig 1) that, when coupled to a first end (top end of 2 of fig 1) of the data storage drive, does not extend beyond the region (see annotated fig 1 below), and 
has a removal tab (see annotated fig 1) through which a removal force is exerted on the data storage drive (figs 6, 9, 10) to urge the data storage drive away from the support frame by rotating the data storage drive away from the support frame (figs 6, 9, 10 show element 2 is rotated away from the bottom of the support frame) and about an axis proximate to the first 


    PNG
    media_image1.png
    571
    646
    media_image1.png
    Greyscale
 
However Chen fails to specifically teach:
a support frame that resides within a region conforming to a 3.5-inch form-factor disk drive specification; and

conforms to a 2.5-inch form-factor disk drive specification, 
is mounted on the support frame via at least one external mounting hole that is positioned on a surface of the data storage drive in conformance with the 2.5-inch form-factor disk drive specification, 
Killen teaches a system (chassis mentioned in paragraph 0038), comprising:
a support frame (100, fig 1) that resides within a region (region surrounding 100) conforming to a 3.5-inch form-factor disk drive specification (since 100 fits within a region conforming to a 2.5 inch form factor (according to the title, see also paragraph 0009), this means that the region is smaller than a 3.5 inch form factor); and
a plurality of data storage drives (104, fig 1, see also title and paragraph 0039), wherein each data storage drive resides entirely within the region and:
conforms to a 2.5-inch form-factor disk drive specification (paragraph 0009), 
is mounted on the support frame (104 is mounted on 100, see fig 1) via at least one external mounting hole (paragraph 0042 mentions apertures not shown that correspond to pins/posts 211 of fig 2) that is positioned on a surface of the data storage drive in conformance with the 2.5-inch form-factor disk drive specification, 
is communicatively coupled to a backplane (paragraphs 0006, 0011, 0030, 0048) via an electrical connection device (105, 210, 107, fig 2), and the electrical connection device includes a flexible electrical connector (paragraph 0045 recites ‘Paddle card 105 may be implemented on a substantially rigid or flexible PCB’) that, when coupled to a first end of the data storage drive, does not extend beyond the region (since 105 does not extend beyond the region, see fig 1), and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by Killen into the device of Chen. The ordinary artisan would have been motivated to modify Chen in the above manner for the purpose of being compatible with data storage drives that conform to various industry standards.

Regarding claim 3, Chen and Killen teaches the system of claim 1, wherein the flexible electrical connector comprises either a flexible printed circuit board (PCB) (Killen paragraph 0045) or a multiple-conductor cable.

Regarding claim 4, Chen and Killen teaches the system of claim 3, wherein the flexible electrical connector comprises the flexible PCB (Killen paragraph 0045).


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not found persuasive. Applicant argues:
‘Based on these mappings, in order for Chen to teach or suggest the above limitations of claim 1, Chen would have to disclose that each storage device of the storage devices 2 disposed in the insertion spaces 300 of the rotatable rack 30 has an element through which a removal force can be exerted on the storage device to urge the storage device away from the rotatable rack 30 by rotating the storage device away from the rotatable rack 30 and about an axis proximate to the first end of the storage device. Importantly, Chen contains no such teachings. While the rotatable rack 30 in Chen is rotatable, Chen does not disclose that any of the storage devices 2 are rotatable relative to or away from the rotatable rack 30. Instead, Chen discloses only that a storage device can be pulled out of the rotatable rack 30. See Chen at FIG. 6, col. 3 line 67 to col. 4 line 1. Chen also discloses the idea of rotating the rotatable rack 30 with storage devices 2 disposed in the rotatable rack 30. See id. However, such a rotation is different than rotating a storage device, itself, away from the rotatable rack 30, as required by the express language of claim 1. Notably, in the rotation disclose in Chen, the storage devices 2 in the rotatable rack 30 are not urged away from, and do not separate from, the rotatable rack 30.’

However the rejection above points to figs 6, 9, 10 of Chen to show the storage device rotating away from element 30. The reference as a whole shows that 80 is a part of 30, see for example figs 7, 8.

    PNG
    media_image2.png
    520
    701
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    573
    505
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    602
    473
    media_image4.png
    Greyscale


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/DOUGLAS R BURTNER/Examiner, Art Unit 2841     


/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841